Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 27, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 27, 2021, regarding the allowability of claims 1-6 has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.


Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Scott Elchert on March 12, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
	The following claims are amended:
Claim 5,
	Line 3, “a first conductivity type” change to “the n-type or p-type conductivity”	
	Line 7, “a second conductivity type” change to “the other of the n-type or the p-type conductivity”

Claim 6,
	Line 2 “the first conductivity type of the first contact layer is a p-type” change to “the first contact layer is p-type”
Lines 4-5, “the infrared absorption layer has the superlattice structure that is formed by alternately stacking” change to “the infrared absorption layer having the superlattice structure is formed by alternately stacking”
	Line 6 “the second conductivity type of the second contact layer is an n-type” change to “the second contact layer is n-type”


Allowable Subject Matter
5.	Claims 1-6 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a composition ratio of Ga in the first buffer layer being greater than a composition ratio of Sb in the first buffer layer, and the first buffer layer having a p-type conductivity … a composition ratio of Sb in the second buffer layer being greater than a composition ratio of Ga in the second buffer layer, and the second buffer layer having an n-type conductivity, wherein the first buffer layer is formed at a substrate temperature greater than or equal to 470 °C and less than or equal to 550 °C; and the second buffer layer is formed at a substrate temperature greater than or equal to 420 °C and less than or equal to 460 °C” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P./
Patent Examiner, AU 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818